Citation Nr: 0422470	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  04-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945.  The veteran also has an unverified period of 
service. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2004    rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  St. Louis, 
Missouri, which denied separate 10 percent ratings for each 
ear for service-connected tinnitus.  

In March 2004, the RO granted service connection for 
tinnitus, and assigned a 10 percent rating, effective January 
16, 2003, under Diagnostic Code (DC) 6260.    


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
evaluation allowed for his tinnitus under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.

3.  Throughout the period covered on appeal, the veteran's 
tinnitus has not caused marked interference with his 
employment or required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for service-connected tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003); VAOPGCPREC 2-2003.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

In January 2003, the veteran filed a claim seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.   Later in January 2003, the veteran's 
representative submitted a statement and argued that the 
veteran was entitled to separate 10 percent evaluations for 
each ear because he had tinnitus in both ears.

The veteran received a June 2003 VA audio examination.  Upon 
examination, the VA examiner found that the veteran first 
noticed tinnitus some 30 years ago, which was many years 
after his separation from service.  The examiner stated, 
therefore, that it was not at least as likely as not that the 
veteran's tinnitus was related to service.  

In August 2003, service connection for tinnitus was denied.  
According to the Notice of Disagreement (NOD) filed later in 
August 2003, the veteran served in the Navy as an aviation 
radioman.  He flew while on sea duty and was stationed on an 
aircraft carrier.  The veteran claimed that he had extensive 
exposure to machine gun fire while performing his duties in 
service.  He was not issued proper ear protection.  He argued 
that his exposure to acoustic trauma in service should be 
conceded.

In a March 2004 rating decision, the RO granted service 
connection for tinnitus, and assigned an evaluation of 10 
percent, effective January 16, 2003, under Diagnostic Code 
(DC) 6260.

In May 2004, the veteran, through his representative, argued 
that he was entitled to separate 10 percent ratings for each 
ear for his service-connected tinnitus.  In June 2004, the RO 
denied the veteran's claim of entitlement to separate 10 
percent ratings for each ear for service-connected tinnitus.



In his Notice of Disagreement (NOD) filed in June 2004, the 
veteran argued that separate evaluations for his service-
connected tinnitus were justified, based on application of 
38 C.F.R. § 4.25(b) (which states that "[e]xcept as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, ... are to be rated separately[,] 
as are all other disabling conditions, if any").  The 
veteran stated that despite the VA's Office of General 
Counsel opinion that separate ratings for tinnitus for each 
ear may not be assigned under DC 6260 or any other diagnostic 
code, the opinion did not discuss the applicability of 
38 C.F.R. § 4.25(b) and, accordingly, the opinion was 
inadequate and thus inapplicable to his appeal.

Analysis

I.	Notification of VCAA Requirements.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law in November 2000.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  



However, in this case, the Board is to decide whether the 
veteran is entitled to separate disability ratings for each 
ear for his service-connected tinnitus, and a recent VA 
General Counsel opinion has concluded that the notice 
provisions of 38 U.S.C.A. § 5103(a) do not apply to such 
claims.  See VAOPGCPREC 2-2004 (VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a prior precedent 
opinion of the General Counsel (see VAOPGCPREC 2-2003)).  
Accordingly, no further development to satisfy the VCAA's 
duty to notify the veteran is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because, as will be explained 
further below, current law prohibits the assignment of 
separate ratings for each ear for tinnitus.  Accordingly, the 
Board finds that VA is not required to assist the veteran in 
the development of this claim.  See also, Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in cases where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law).  







II.	Entitlement to an initial rating greater than 
10 percent for service-connected tinnitus.

In the present case, the veteran is expressing 
dissatisfaction with the 10 percent rating assigned after the 
grant of service connection for his tinnitus.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from service-connected disability.  
38 C.F.R. § 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
At the time he filed his claim in January 2003, Diagnostic 
Code 6260 provided a maximum 10 percent rating for recurrent 
tinnitus.  A note following the diagnostic code stated that a 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following:  Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head; 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).  

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  As stated above, the veteran asserts that 38 C.F.R. 
§ 4.25(b) requires rating his tinnitus separately for each 
ear, as that provision provides, in pertinent part, that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity ... are to be 
rated separately[,] as are all other disabling conditions, if 
any."  See 38 C.F.R. § 4.25(b) (2003).  

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. § 
4.87, Diagnostic Code 6260 now specifically require the 
assignment of a single evaluation, even for bilateral 
tinnitus.  While the veteran contends that 38 C.F.R. 
§ 4.25(b) nevertheless authorizes the assignment of separate 
compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear is impermissible, even under the old 
version of the rating criteria.  See VAOPGCPREC 2-2003.  

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that 
policy VA's Secretary has indicated that 38 C.F.R. § 4.25(b) 
does not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any 
diagnostic code.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  However, 
the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2003).  

In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  The 
preponderance of the evidence is against the veteran's 
claim; hence, the doctrine of reasonable doubt is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The veteran is not entitled to separate 10 percent ratings 
for tinnitus in both ears.  Accordingly, entitlement to an 
initial rating greater than 10 percent for service-connected 
tinnitus must be denied.  






ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected tinnitus is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



